DETAILED ACTION
This action is in response to the claims filed 30 March, 2018. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3, 10 objected to because of the following informalities:  
Claim 3 recites “the query neural network, and the scoring neural network each comprise a deep neural network.” It is not clear whether the two neural networks in combination comprise a deep neural network, or, the neural networks alone each comprise on their own a “deep neural network.” For the purposes of examination the claim is interpreted as the later for this is the broader interpretation.

.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, 12 recites “the plurality of items comprises a plurality of documents.” The stated recitation fails to particularly point out the scope. It is not clear whether each individual item in the plurality of items comprise a plurality of documents, or does the collection of items, in their entirety, contain at least more than one documents. For the purposes of examination the claim is interpreted as the latter.
Claim 6, 13 recites “the plurality of items comprises a plurality of member profiles.” The stated recitation fails to particularly point out the scope. It is not clear whether each individual item in the plurality of items comprise a plurality of member profiles, or does the collection of items, in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 16/021667. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
“item” is an obvious variant of “user profiles.” Both items and user profiles are described as being data stored on a database. In the context, it would have been obvious for either items or user profiles to be extracted from the database.
The additional of the limitation “computing device of the user of an online service” does not further limit the scope of the claim because any computing device submitting a query to the server would necessarily be using the server resources thus using the online service.
“a query based on at least one keyword” and “based on the query data of the query” are also obvious variants. A keyword can refer to semantic language or even a byte keyword used to designate meaning behind a particular sequence of bits. Naturally, any query used for searching must have some embedded meaning. Therefore data based on a “query” is also based on a “keyword.” 
The Genus limitations “first,” “second,” and “third” neural networks are only nominal variants from “item,” “query,” and “scoring” neural networks as the corresponding networks achieve the same function.


Instant
16/021667

A computer-implemented method comprising: for each one of a plurality of user profiles stored on a database of an online service, retrieving, by a first neural network, profile data of the one of the plurality of user profiles from the database of the online service; for each one of the plurality of user profiles, generating, by the first neural network, a profile vector representation based on the retrieved profile data of the one of the plurality of user profiles
	
receiving, by a query neural network, a query from a computing device of the user of the online service
Receiving… a query from a computing device of a querying user… by a second neural network… a query vector 

based on the query data of the query
generating, by a query neural network, a query vector representation for the query
generating, by a second neural network… a query vector representation for the query
based on the at least one keyword
based on the query data of the query
the query neural network being distinct from the item neural network
a second neural network distinct from the first neural network
and for each one of the plurality of items, generating, by a scoring neural network, a corresponding score for a pairing of the one of the plurality of items and the query
for each one of the plurality of user profiles, generating, by a third neural network… a corresponding score for a pairing of the one of the plurality of user profiles and the query
based on the item vector representation of the one of the 



a third neural network distinct from the first neural network and the second neural network


Similarly Claims 9-14, 1-7, and 15-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-5, 10-14, and 19-20 of Application No.  16/021667. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons stated in the Claim 8 nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyanov et al Patent Document Number US-10565498-B1, hereinafter Zhiyanov, in view of Liu et al. US publication number US-20190108280-A1, hereinafter Liu.

Regarding Claim 1
Zhiyanov teaches, A system comprising: an item neural network configured to, for each one of a plurality of items stored on a database of an online service, retrieve item data of the one of the plurality of items from the database of the online service (Col 19-20 line 65-5 “In some embodiments, components of the machine learning service [item neural network] may be responsible for collecting the entity descriptors from a variety of data sources—e.g., from some set of retailing web sites, from internal (with respect to the organization at which the relationship analysis is to be performed) or external databases [database of an online service]” The examiner notes that the machine learning service depicted in Fig. 1 consists of a deep neural network model 152 which further contains a “multi-feature token model”, the neural network described in Fig 6) generate an item vector representation based on the retrieved item data of the one of the plurality of items (Col 10 line 66-67 “The raw text of the attributes [retrieved item data] may be processed and converted into a set of intermediate vectors [item vector representation] by a token model layer”) the query neural network being distinct from the item neural network (Col7 48-52“The deep neural network model may include a hierarchy of several layers or subnetworks [distinct networks]…a token model layer [item subnetwork], an attribute model layer [query subnetwork]”) 
A query neural network (Col7 48-52 “The deep neural network model may include a hierarchy of several layers or subnetworks [distinct networks]…a token model layer [item subnetwork], an attribute model layer [query subnetwork], as well as one or more fully-connected or dense layers [scoring subnetwork]”)
and a scoring neural network configured to, for each one of the plurality of items (See Fig 12 flow chart “Receive a relationship query indicating one or more source entity descriptors, one or more target entity descriptors, and details about the type of relationship indicatory [score] to be produced” The examiner notes that the neural network could be utilized repeatedly to correspond to the “for each” limitation) generate a corresponding score (Col 11 24-25 “the output…may comprise the similarity score 270”) for a pairing of the one of the plurality of items and the query based on the item vector representation of the one of the plurality of items and the query vector representation, (See Fig. 2, 212A and 212B as well as the intermediate vectors [216A, 215A, 214A] and [216B, 215B, 214B] ) the scoring neural network being distinct from the item neural network and the query neural network. 
	Zhiyanov does not appear to explicitly teach, configured to generate a query vector representation for a query based on the query, the query being submitted by a computing device of the user of the online service comprising at least one keyword
	However, Liu when addressing issues related to searching with neural networks teaches, a query neural network configured to generate a query vector representation for a query based on the query (P0143 “after receiving the query request, the service server obtains the keyword…The entire keyword may be inputted to a neural network algorithm to obtain a search vector that may represent the keyword”) the query being submitted by a computing device of the user (P0142 “The client terminal sends a query request to a service server”) of the online service (0065 “the service server may be a service server of an e-commerce website platform”) comprising at least one keyword (0040
“For example, when the user intends to purchase a luggage, the user may input a keyword “luggage”)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a query network capable of processing keywords submitted by a user as taught by Liu to the disclosed invention of Zhiyanov.
	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate “accurate search results and better experiences for users” (Liu background)

Regarding Claim 2
	Zhiyanov/Liu teach the machine of claim 1.
Zhiyanov teaches, the item neural network, the query neural network, and the scoring neural network are implemented on separate physical computer systems, each one of the separate physical computer systems having its own set of one or more hardware processors separate from the other separate physical computer systems (See Fig. 14 as well as Col 24 line 49-51 “for example, software components [each of the three subnetworks] running on a variety of different devices and servers [separate physical computing systems] may collaborate to provide the functionality.”

Regarding Claim 3
	Zhiyanov/Liu teach the machine of claim 1.	Zhiyanov teaches, wherein the item neural network comprises a deep neural network. (Col 12 line 68 “FIG. 4 illustrates an overview of an attribute model” The examiner notes that this figure depicts a deep neural network for vectorising items) the scoring neural network comprises a deep neural network (Col 11 line 16-18 “The output of the first dense layer 250A may comprise another intermediate values vector 255 in the depicted embodiment, which may in turn comprise the input to a second dense layer 250B” The examiner notes this describes the scoring subnetwork in FIG 2. Which is a deep neural network.)
	Furthermore Liu teaches, the query neural network comprise a deep neural network. (¶0043 “the search [query] vector generation module 112 may generate the search vector according to a deep learning algorithm”)

Regarding Claim 4
	Zhiyanov/Liu teach the machine of claim 3.
Zhiyanov teaches,	 wherein the item neural network comprises a convolutional neural network. (Col 12 line 41-46 “item descriptors may also comprise non-text attributes 308 such as images, video or audio. In at least one embodiment, image recognition algorithms, image matching algorithms, audio/video matching algorithms and the like, some of which may also employ neural network models such as convolutional neural networks”)

Regarding Claim 5
	Zhiyanov/Liu teach the machine of claim 1.
Zhiyanov teaches, wherein the plurality of items comprises a plurality of documents (Col 17 line 22-24 “In an initial processing step, a set of tokenized attributes may be extracted from the raw text [document] of each item descriptor” The examiner notes the quantitative term “each” implies selecting from a plurality of items.

Regarding Claim 8
Zhiyanov teaches, A computer-implemented method comprising: for each one of a plurality of items stored on a database of an online service, retrieving, by an item neural network, item data of the one of the plurality of items from the database of the online service (Col 19-20 line 65-5 “In some embodiments, components of the machine learning service [item neural network] may be responsible for collecting the entity descriptors from a variety of data sources—e.g., from some set of retailing web sites, from internal (with respect to the organization at which the relationship analysis is to be performed) or external databases [database of an online service]” The examiner notes that the machine learning service depicted in Fig. 1 consists of a deep neural network model 152 which further contains a “multi-feature token model”, the neural network described in Fig 6) for each one of the plurality of items, generating, by the item neural network, an item vector representation based on the retrieved item data of the one of the plurality of items (Col 10 line 66-67 “The raw text of the attributes [retrieved item data] may be processed and converted into a set of intermediate vectors [item vector representation] by a token model layer”) the query neural network being distinct from the item neural network (Col7 48-52“The deep neural network model may include a hierarchy of several layers or subnetworks [distinct networks]…a token model layer [item subnetwork], an attribute model layer [query subnetwork]”) and for each one of the plurality of items, generating, by a scoring neural network (See Fig 12 flow chart “Receive a relationship query indicating one or more source entity descriptors, one or more target entity descriptors, and details about the type of relationship indicatory [score] to be produced” The examiner notes that the neural network could be utilized repeatedly to correspond to the “for each” limitation) a corresponding score (Col 11 24-25 “the output…may comprise the similarity score 270”) for a pairing of the one of the plurality of items and the query based on (See Fig. 2, 212A and 212B as well as the intermediate vectors [216A, 215A, 214A] and [216B, 215B, 214B] ) the scoring neural network being distinct from the item neural network and the query neural network. (Col7 48-52 “The deep neural network model may include a hierarchy of several layers or subnetworks [distinct networks]…a token model layer [item subnetwork], an attribute model layer [query subnetwork], as well as one or more fully-connected or dense layers [scoring subnetwork]”)
	Zhiyanov does not appear to explicitly teach, receiving, by a query neural network, a query from a computing device of the user of the online service, the query comprising at least one keyword; generating, by a query neural network, a query vector representation for the query based on the at least one keyword.
	However, Liu when addressing issues related to searching with neural networks teaches, generating, by a query neural network, a query vector representation for the query based on the at least one keyword (P0143 “after receiving the query request, the service server obtains the keyword…The entire keyword may be inputted to a neural network algorithm to obtain a search vector that may represent the keyword”) a query from a computing device of the user (P0142 “The client terminal sends a query request to a service server”) of the online service (0065 “the service server may be a service server of an e-commerce website platform”) the query comprising at least one keyword (0040
“For example, when the user intends to purchase a luggage, the user may input a keyword “luggage”)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a query network capable of processing keywords submitted by a user as taught by Liu to the disclosed invention of Zhiyanov.
	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate “accurate search results and better experiences for users” (Liu background)

Regarding Claim 9
	Zhiyanov/Liu teach the machine of claim 8.
Zhiyanov teaches, wherein the item neural network, the query neural network, and the scoring neural network are implemented on separate physical computer systems, each one of the separate physical computer systems having its own set of one or more hardware processors separate from the other separate physical computer systems. (See Fig. 14 as well as Col 24 line 49-51 “for example, software components [each of the three subnetworks] running on a variety of different devices and servers [separate physical computing systems] may collaborate to provide the functionality.”

Regarding Claim 10
	Zhiyanov/Liu teach the machine of claim 8.	Zhiyanov teaches, wherein the item neural network comprises a deep neural network. (Col 12 line 68 “FIG. 4 illustrates an overview of an attribute model” The examiner notes that this figure depicts a deep neural network for vectorising items) the scoring neural network comprises a deep neural network (Col 11 line 16-18 “The output of the first dense layer 250A may comprise another intermediate values vector 255 in the depicted embodiment, which may in turn comprise the input to a second dense layer 250B” The examiner notes this describes the scoring subnetwork in FIG 2. Which is a deep neural network.)
	Furthermore Liu teaches, the query neural network comprise a deep neural network. (¶0043 “the search [query] vector generation module 112 may generate the search vector according to a deep learning algorithm”)

Regarding Claim 11
	Zhiyanov/Liu teach the machine of claim 10.
Zhiyanov teaches,	 wherein the item neural network comprises a convolutional neural network. (Col 12 line 41-46 “item descriptors may also comprise non-text attributes 308 such as images, video or audio. In at least one embodiment, image recognition algorithms, image matching algorithms, audio/video matching algorithms and the like, some of which may also employ neural network models such as convolutional neural networks”)

Regarding Claim 12
	Zhiyanov/Liu teach the machine of claim 1.
Zhiyanov teaches, wherein the plurality of items comprises a plurality of documents (Col 17 line 22-24 “In an initial processing step, a set of tokenized attributes may be extracted from the raw text [document] of each item descriptor” The examiner notes the quantitative term “each” implies selecting from a plurality of items.

Regarding Claim 15
Zhiyanov teaches, A non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations (Col 23 line 5-11 “a server that implements a portion or all of one or more of the technologies described herein, including the deep neural network-based relationship analysis techniques, as well as various components of a machine learning service may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media”) for each one of a plurality of items stored on a database of an online service, receiving, by an item neural network, item data of the one of the plurality of items from the database of the online service (Col 19-20 line 65-5 “In some embodiments, components of the machine learning service [item neural network] may be responsible for collecting the entity descriptors from a variety of data sources—e.g., from some set of retailing web sites, from internal (with respect to the organization at which the relationship analysis is to be performed) or external databases [database of an online service]” The examiner notes that the machine learning service depicted in Fig. 1 consists of a deep neural network model 152 which further contains a “multi-feature token model”, the neural network described in Fig 6) for each one of the plurality of items, generating, by the item neural network, an item vector representation based on the received item data of the one of the plurality of items (Col 10 line 66-67 “The raw text of the attributes [retrieved item data] may be processed and converted into a set of intermediate vectors [item vector representation] by a token model layer”) the query neural network being distinct from the item neural network (Col7 48-52“The deep neural network model may include a hierarchy of several layers or subnetworks [distinct networks]…a token model layer [item subnetwork], an attribute model layer [query subnetwork]”) and for each one of the plurality of items, generating, by a scoring neural network (See Fig 12 flow chart “Receive a relationship query indicating one or more source entity descriptors, one or more target entity descriptors, and details about the type of relationship indicatory [score] to be produced” The examiner notes that the neural network could be utilized repeatedly to correspond to the “for each” limitation) a corresponding score (Col 11 24-25 “the output…may comprise the similarity score 270”) for a pairing of the one of the plurality of items and the query based on the item vector representation of the one of the plurality of items and the query vector representation (See Fig. 2, 212A and 212B as well as the intermediate vectors [216A, 215A, 214A] and [216B, 215B, 214B] ) the scoring neural network being distinct from the item neural network and the query neural network. (Col7 48-52 “The deep neural network model may include a hierarchy of several layers or subnetworks [distinct networks]…a token model layer [item subnetwork], an attribute model layer [query subnetwork], as well as one or more fully-connected or dense layers [scoring subnetwork]”)
	Zhiyanov does not appear to explicitly teach, receiving, by a query neural network, a query from a computing device of the user of the online service, the 	However, Liu when addressing issues related to searching with neural networks teaches, generating, by a query neural network, a query vector representation for the query based on the at least one keyword (P0143 “after receiving the query request, the service server obtains the keyword…The entire keyword may be inputted to a neural network algorithm to obtain a search vector that may represent the keyword”) a query from a computing device of the user (P0142 “The client terminal sends a query request to a service server”) of the online service (0065 “the service server may be a service server of an e-commerce website platform”) the query comprising at least one keyword (0040 “For example, when the user intends to purchase a luggage, the user may input a keyword “luggage”)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a query network capable of processing keywords submitted by a user as taught by Liu to the disclosed invention of Zhiyanov.
	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate “accurate search results and better experiences for users” (Liu background)

Regarding Claim 16
	Zhiyanov/Liu teach the machine of claim 15.
Zhiyanov teaches, wherein the item neural network, the query neural network, and the scoring neural network are implemented on separate physical computer systems, each one of the separate physical computer systems having its own set of one or more hardware processors separate from the other separate physical computer systems. (See Fig. 14 as well as Col 24 line 49-51 “for example, software components [each of the three subnetworks] running on a variety of different devices and servers [separate physical computing systems] may collaborate to provide the functionality.”

Regarding Claim 17
	Zhiyanov/Liu teach the machine of claim 15.	Zhiyanov teaches, wherein the item neural network comprises a deep neural network. (Col 12 line 68 “FIG. 4 illustrates an overview of an attribute model” The examiner notes that this figure depicts a deep neural network for vectorising items) the scoring neural network comprises a deep neural network (Col 11 line 16-18 “The output of the first dense layer 250A may comprise another intermediate values vector 255 in the depicted embodiment, which may in turn comprise the input to a second dense layer 250B” The examiner notes this describes the scoring subnetwork in FIG 2. Which is a deep neural network.)
	Furthermore Liu teaches, the query neural network comprise a deep neural network. (¶0043 “the search [query] vector generation module 112 may generate the search vector according to a deep learning algorithm”)

Regarding Claim 18
	Zhiyanov/Liu teach the machine of claim 17.
Zhiyanov teaches,	 wherein the item neural network comprises a convolutional neural network. (Col 12 line 41-46 “item descriptors may also comprise non-text attributes 308 such as images, video or audio. In at least one embodiment, image recognition algorithms, image matching algorithms, audio/video matching algorithms and the like, some of which may also employ neural network models such as convolutional neural networks”)

Regarding Claim 19
	Zhiyanov/Liu teach the machine of claim 15.
Zhiyanov teaches, wherein the plurality of items comprises a plurality of documents (Col 17 line 22-24 “In an initial processing step, a set of tokenized attributes may be extracted from the raw text [document] of each item descriptor” The examiner notes the quantitative term “each” implies selecting from a plurality of items.




Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyanov/Liu in view of Hua et al. Patent Document Number US-20150347917-A1, hereinafter Hua.

Regarding Claim 6
Zhiyanov/Liu teach the machine of claim 1.
Zhiyanov/Liu does not appear to explicitly teach, wherein the plurality of items comprises a plurality of member profiles of a social networking service
However, Hua, when addressing issues related to database processing, teaches wherein the plurality of items (¶0040 “The member profile data [plurality of items] may be stored in the database”) comprises a plurality of member profiles of a social networking service (¶0050 “member profile data and/or behavioral log data associated with one or more members of an online social network”)
Hua to the disclosed invention of Zhiyanov/Liu.
	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate these features to create a prediction modeling system to generate a confidence score between a member profile and another entity. (Hua abstract)

Regarding Claim 13
Zhiyanov/Liu teach the machine of claim 8.
Zhiyanov/Liu does not appear to explicitly teach, wherein the plurality of items comprises a plurality of member profiles of a social networking service
However, Hua, when addressing issues related to database processing, teaches wherein the plurality of items (¶0040 “The member profile data [plurality of items] may be stored in the database”) comprises a plurality of member profiles of a social networking service (¶0050 “member profile data and/or behavioral log data associated with one or more members of an online social network”)
Hua to the disclosed invention of Zhiyanov/Liu.
	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate these features to create a prediction modeling system to generate a confidence score between a member profile and another entity. (Hua abstract)

Regarding Claim 20
Zhiyanov/Liu teach the machine of claim 15.
Zhiyanov/Liu does not appear to explicitly teach, wherein the plurality of items comprises a plurality of member profiles of a social networking service
However, Hua, when addressing issues related to database processing, teaches wherein the plurality of items (¶0040 “The member profile data [plurality of items] may be stored in the database”) comprises a plurality of member profiles of a social networking service (¶0050 “member profile data and/or behavioral log data associated with one or more members of an online social network”)
Hua to the disclosed invention of Zhiyanov/Liu.
	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate these features to create a prediction modeling system to generate a confidence score between a member profile and another entity. (Hua abstract)

Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyanov/Liu  in view of Hua et al. Patent Document Number US-20150347917-A1, hereinafter Hua. Further in view of Wang et al. Patent Document Number US-20180150552-A1, hereinafter Wang.

Regarding Claim 7
Zhiyanov/Liu teach the machine of claim 1.
Zhiyanov/Liu does not appear to explicitly teach at least one module configured to: rank the plurality of items based on their corresponding scores; and cause at least a portion of the plurality of items to be displayed on the computing device as search results for the query based on the ranking of the plurality of items.
However, Hua, when addressing issues related to database processing, teaches at least one module configured to: rank the plurality of items based on their corresponding scores; (¶0019 “In some example embodiments, the system may rank the candidate values [items] based on the confidence scores [corresponding scores]”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a system for managing data and accessing social network member data as taught by Hua to the disclosed invention of Zhiyanov/Liu.
	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate these features to create a prediction modeling system to generate a confidence score between a member profile and another entity. (Hua abstract)
Zhiyanov/Liu/Hua does not appear to explicitly teach and cause at least a portion of the plurality of items to be displayed on the computing device as search results for the query based on the ranking of the plurality of items.
	However, Wang, when addressing issues related to parsing search queries on online social network, teaches and cause at least a portion of the plurality of items to be displayed on the computing device as search results for the query based on the ranking of the plurality of items. (¶0073 “in response to the query, a search-results interface for display. The search-results interface may comprise one or more search results corresponding to one or more of the identified objects, respectively. Each identified object may correspond to a search result having a rank greater than a threshold rank”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a system that displays search query results as taught by Wang to the disclosed invention of Zhiyanov/Liu/Hua.
	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate these features to enable users of a social-networking website to interact with the site and each other. (Wang background)

Regarding Claim 14
Zhiyanov/Liu teach the machine of claim 8.
Zhiyanov/Liu does not appear to explicitly teach ranking the plurality of items based on their corresponding scores; and causing at least a portion of the plurality of items to be displayed on the computing device as search results for the query based on the ranking of the plurality of items
However, Hua, when addressing issues related to database processing, teaches ranking the plurality of items based on their corresponding scores (¶0019 “In some example embodiments, the system may rank the candidate values [items] based on the confidence scores [corresponding scores]”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a system for managing data and accessing social network member data as taught by Hua to the disclosed invention of Zhiyanov/Liu.
	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate these features to create a prediction modeling system to generate a confidence score between a member profile and another entity. (Hua abstract)
Zhiyanov/Liu/Hua does not appear to explicitly teach and causing at least a portion of the plurality of items to be displayed on the computing device as search results for the query based on the ranking of the plurality of items.
	However, Wang, when addressing issues related to parsing search queries on online social network, teaches and causing at least a portion of the plurality of items to be displayed on the computing device as search results for the query based on the ranking of the plurality of items. (¶0073 “in response to the query, a search-results interface for display. The search-results interface may comprise one or more search results corresponding to one or more of the identified objects, respectively. Each identified object may correspond to a search result having a rank greater than a threshold rank”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a system that displays search query results as taught by Wang to the disclosed invention of Zhiyanov/Liu/Hua.
	One of ordinary skill in the arts would have been motivated to make this modification in order to incorporate these features to enable users of a social-networking website to interact with the site and each other. (Wang background)

Prior Art
See the attached PTO-892 for relevant prior art made of record


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 5:00 pm (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		

/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122